UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7556



KENNETH BERNARD GREEN,

                                              Plaintiff - Appellant,

          versus


UNKNOWN   SOUTH    CAROLINA   DEPARTMENT   OF
CORRECTIONS OFFICIALS; RALPH KING ANDERSON,
III, South Carolina Administrative Law Judge;
CRYSTAL M. ROOKARD, each in their individual
capacity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Henry M. Herlong, Jr., District Judge.
(CA-03-1343-9-20BG)


Submitted:   December 11, 2003         Decided:     December 23, 2003


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth Bernard Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth Bernard Green appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint.     The district

court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2000).    The magistrate judge recommended

dismissing the case pursuant to the three strikes rule, see 28

U.S.C. § 1915(g) (2000), and advised Green that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Green failed to object to the magistrate

judge’s recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.     See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).    Green has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED


                                2